CHRISTIAN, J.
The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for one year.
The record is before us without statement of facts or bills of exception. Under facts identical with those disclosed in No. 12160, Puller v. State (Tex. Cr. App.) 10 S.W.(2d) 556, decided October 17, 1928, appellant contends that he has been wrongfully deprived of a statement of facts. In the Puller Case, supra, we gave our reasons for declining to sustain appellant’s contention. Por the reasons there stated, we must hold that appellant is not entitled to a reversal.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.